Citation Nr: 0926019	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1990 to January 
1994, January 14, 1995 to June 17, 1995, and December 15, 
2003 to March 23, 2005 with additional periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).   

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO declined to reopen 
an application for service connection for a left knee 
disability.  The Veteran did not appeal that decision.  

2.  Evidence received since the May 1996 rating decision 
includes a relevant service treatment record dated in 
February 1992. 


CONCLUSIONS OF LAW

1.  The May 1996 RO decision that declined to reopen an 
application for service connection for a left knee disability 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.160, 20.302, 20.1103 (1995).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In an unappealed decision dated in August 1994, the RO denied 
the Veteran's claim of service connection for a left knee 
disability.  Subsequently, in a May 1996 rating decision, the 
RO declined to reopen the claim of service connection for a 
left knee disability.  The Veteran did not perfect an appeal 
of this decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103.  Thus, the May 1996 decision became final because 
the Veteran did not perfect an appeal of that denial.

The Veteran now asserts that he has a left knee disability 
secondary to his service-connected right knee disability.  
Although in the previous denial VA did not consider whether 
service connection was warranted for a left knee disability 
as secondary to service-connected right knee disability, 
separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final denial on all theories.  As 
such, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

The claim of entitlement to service connection for a left 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
September 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the final rating decision in August 1994, the 
evidence of record included service treatment records dated 
from May 1989 to March 1994 which showed no complaints or 
findings of a left knee disorder.  The Veteran's DD-214 for 
his period of active service from January 1990 to January 
1994 showed that he was awarded a Parachute Badge.  In his 
original claim, he reported having left knee problems in July 
1990 and May 1991.  VA examination in March 1994 revealed an 
essentially normal left knee.  The claim was denied by the RO 
in August 1994 because the service treatment records were 
negative for complaints or treatment for left knee pain and 
no left knee disability was shown on the last examination.

Thereafter, the Veteran had an additional period of active 
duty from January 14, 1995 to June 17, 1995.  He sought to 
reopen his claim in January 1996, stating that he had 
problems with his knees from 1991 to 1994.  On VA examination 
in April 1996, the Veteran indicated that he injured his 
knees as a paratrooper.  H stated that he had some hard 
landings.  Examination of the left knee, including x-rays, 
was essentially normal.  The diagnosis was residuals of 
remote trauma, knees, bilateral, mild.  In the May 1996 
rating decision, the RO denied the Veteran's petition to 
reopen his claim.

Thereafter, the Veteran had an additional period of active 
duty from December 15, 2003 to March 23, 2005.  

In September 2006, the Veteran again sought to reopen his 
claim.  Additional evidence obtained included a service 
treatment record dated in February 1992, during the Veteran's 
first period of active duty, which noted complaints of 
bilateral knee pain.  The assessment was patellar femoral 
syndrome.  This service treatment record is new and material 
evidence, as it shows treatment for a left knee disorder 
during service.  Accordingly, the petition to reopen the 
service connection claim is granted as a matter of law.  See 
38 C.F.R. 3.156(c).  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disability.  To 
this extent, the appeal is allowed.


REMAND

The record shows that the Veteran had service in the Army 
National Guard and service treatment records include records 
dated outside of the Veteran's active service dates cited 
above.  The applicable laws and regulations permit service 
connection only for a disability resulting from disease or 
injury incurred in or aggravated coincident with ACDUTRA, or 
for disability resulting from injury during INACDUTRA.  See 
38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 
3.6 (2008).  However, the actual periods during which the 
Veteran served on ACDUTRA or INACDUTRA have not been 
verified.  Only service department records can establish if 
and when a person was serving on active duty, ACDUTRA, or 
INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Given the governing legal authority, set forth above, the RO 
should undertake additional efforts to verify the dates of 
ACDUTRA and INACDUTRA for the Veteran's service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was afforded an examination for his left knee in 
November 2006, the examination report of which focused on the 
issue of whether his left knee disability was secondary to 
his right knee disability.  The examination report did not 
address the etiology of the left knee disability to 
specifically include the Veteran's service.  In this regard, 
relevant service treatment records include a February 1992 
record noting complaints of bilateral knee pain and an 
assessment of patellar femoral syndrome.  Records dated in 
September 1999, July 2003, and August 2003 show complaints of 
knee pain.  In August 2003, a diagnosis of status-post left 
LLC chondroplasty, plica excision was noted.  Records dated 
in September 2003 and October 2003 show that his activities 
were restricted following his left knee surgery.  In December 
2004, an assessment of chronic knee pain was noted.  

On remand and upon verification of the Veteran's reserve 
dates, he should be afforded another examination to determine 
the etiology of his current left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other 
appropriate sources to verify all of 
the Veteran's actual periods of ACDUTRA 
and INACDUTRA.  Any additional service 
treatment records should be requested.  
All efforts to obtain this information 
should be documented in the claims 
folder. 

2.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction 
with the examination.  The examiner 
should indicate this fact in the 
examination report.

The examiner is to provide a detailed 
review of the Veteran's history and 
current complaints; as well as findings 
as to the nature, date of onset, and 
etiology of any left knee disability.  
The examiner should perform all studies 
deemed appropriate and should set forth 
all findings in detail in the 
examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner should render comments 
specifically addressing the following 
questions regarding the left knee: 

(a)  Is it at least as likely as not 
(probability of 50 percent or greater) 
that a left knee disability had its 
onset during active service or is the 
result of any in-service disease or 
injury, including hard landings during 
parachute jumps?  In providing this 
opinion, the examiner should 
acknowledge the complaints and findings 
related to the Veteran's left knee 
during service in February 1992.

(b)  If the answer to the foregoing 
question is negative, is it at least as 
likely as not (probability of 50 
percent or greater) that a left knee 
disability was caused or aggravated by 
the Veteran's service-connected right 
knee and/or low back disorders and any 
altered gait associated with those 
conditions?

The examiner should include in the 
examination report the rationale for 
any opinion expressed.

3.  Finally, readjudicate the Veteran's 
claim, to include on a direct and 
secondary basis, if warranted, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


